     Case 1:20-cv-12636-TLL-KGA ECF No. 5, PageID.26 Filed 11/25/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


STEVEN JOHN GOLLNICK, #258339,

                        Plaintiff,                              Case No. 20-CV-12636
                                                                Hon. Thomas L. Ludington
v.

BARACK OBAMA,1 et al.,

                        Defendants.

____________________________________/

         OPINION AND ORDER DENYING IN FORMA PAUPERIS STATUS AND
                    SUMMARILY DISMISSING COMPLAINT

         Plaintiff is an inmate confined at the Central Michigan Correctional Facility in St. Louis,

Michigan. Plaintiff filed this civil rights complaint pursuant to 42 U.S.C. §1983 on September 17,

2020, ECF No. 1, and applied for in forma pauperis status. ECF No. 2. On October 7, 2020,

Magistrate Judge R. Steven Whalen signed an order of deficiency, requiring Plaintiff to provide a

Prisoner’s Application to Proceed Without Prepayment of Fees and Costs and Authorization to

Withdraw from the Trust Fund Account, a signed certification of his prison trust account from an

authorized jail official, and a current computerized trust fund account showing the financial

transactions in Plaintiff’s institutional trust fund account for the past six months. ECF No. 3.

Alternatively, the order permitted Plaintiff to pay the $400.00 dollar filing fee in full. Id. Plaintiff




1
 The case caption is based on Plaintiff’s listing of defendants, which starts with “Brook, Maselle
Abama,” ECF No. 1, PageID.1, and his later reference to “Brock and Maselle Abama,” id.,
PageID.17. In context, Plaintiff appears to name former President and First Lady Barack and
Michelle Obama.
  Case 1:20-cv-12636-TLL-KGA ECF No. 5, PageID.27 Filed 11/25/20 Page 2 of 5




was given thirty days to comply with the order. Id. Plaintiff has not responded to the order to

correct the deficiency.

       For the reasons stated below, Plaintiff’s application to proceed in forma pauperis status

will be denied and the complaint will be dismissed with prejudice.

                                               I.

       Plaintiff’s complaint is difficult to understand. He names as defendants public figures and

current and former elected officials (“Brook, Maselle Abama, Richard Whitmer, Gretchen E.

Whitmer, Bill, Hiller Clenten, Mis Granthome, Joe Biden and Kamala Harris, VP”[sic]) and

various courts and a government agency (Health and Human Services, U.S. Bankruptcy Court,

U.S. Tax Court). He also lists as defendants “Wyneter Smith, Pegge, John, ReRe, Lanon, John JP

Bethe, Driwd, and the Nassis Hillon Cross, Jed Cross, Geneot, Bob, Gary, Colt, Crise Gollnick,

Abre Fast, Casse, and Joe Williams.” ECF No. 1 at PageID.1.

       Plaintiff used the Court’s standard form for a prisoner civil rights complaint. However, he

did not complete the sections regarding the parties, the basis for jurisdiction, or the statement of

claim. ECF No. 1 at PageID.2–7. In the “Injuries” section, Plaintiff complained about the quality

and quantity of the food he and other prisoners are receiving. Id. at PageID.16. He attached to his

complaint two grievances he filed alleging mouse and rat excrement were found in his food and

complaining about inadequate medical care. Id. at PageID.18–19.

       Plaintiff also expressed concerns about government embezzlement of pensions and other

assets from his own and other prisoners’ estates. Id. at PageID.16. Other allegations are difficult

to understand but appear to accuse various elected officials of being members of the Ku Klux Klan;

another involves a jet accident that killed his wife. Id. at PageID.17. For relief, Plaintiff requests




                                                    -2-
  Case 1:20-cv-12636-TLL-KGA ECF No. 5, PageID.28 Filed 11/25/20 Page 3 of 5




the return of all his money and financial assets, and $185 billion for lost work and homes while he

has been imprisoned. Id. at PageID.8.

        Plaintiff filed his application to proceed in forma pauperis using this Court’s standard form,

Application to Proceed in District Court Without Prepayment of Fees and Costs. ECF No. 2.

However, Plaintiff only entered his own name as the plaintiff and signed and dated the document.

He did not answer any of the questions on the form regarding assets, income, expenses, and debts.

Nor did Plaintiff provide a certified trust fund account as directed by the form and required by 28

U.S.C. § 1915(a). Plaintiff has not responded to the Court’s order to correct these deficiencies.

                                                  II.

        Under the Prison Litigation Reform Act (“PLRA”), “a prisoner [who] brings a civil action

or files an appeal in forma pauperis . . . shall be required to pay the full amount of a filing fee.” 28

U.S.C. § 1915(b)(1). The moment a complaint is filed, a plaintiff becomes responsible for the filing

fee and waives any objection to the withdrawal of funds from his or her trust account to pay court

fees and costs. McGore v. Wrigglesworth, 114 F. 3d 601, 605 (6th Cir. 1997), overruled on other

grounds by Jones v. Bock, 549 U.S. 199, 203 (2007). The in forma pauperis statute provides

prisoners the opportunity to make a down payment of a partial filing fee and pay the remainder in

installments. 28 U.S.C. § 1915(b); see also Miller v. Campbell, 108 F. Supp. 2d 960, 962 (W.D.

Tenn. 2000).

        A prisoner who seeks to file a complaint as a pauper must file an affidavit of indigency and

a certified copy of the trust fund account statement for the six-month period immediately preceding

the filing of the complaint. See 28 U.S.C. § 1915(a)(2); McGore, 114 F. 3d at 605. The affidavit

must include “a statement of all assets such prisoner possesses that the person is unable to pay




                                                  -3-
  Case 1:20-cv-12636-TLL-KGA ECF No. 5, PageID.29 Filed 11/25/20 Page 4 of 5




such fees or give security therefor[,]” and must also “state the nature of the action, defense or

appeal and affiant’s belief that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1).

       A plaintiff who does not pay the full filing fee and fails to provide the required documents

must be notified of the deficiency and granted thirty days to correct it or pay the full fee. Davis v.

United States, 73 F. App’x 804, 805 (6th Cir. 2003) (citing McGore, 114 F. 3d at 605). If the

prisoner does not correct the deficiency, “the district court must presume that [he or she] is not a

pauper, assess . . . the full fee, and order the case dismissed for want of prosecution.” Id. As

required, Magistrate Judge Whalen gave Plaintiff thirty days to correct his deficiency. ECF No. 3.

The deficiency order instructed Plaintiff that noncompliance would result in dismissal, and that

the action would “not be reinstated even if he . . . subsequently pays the fee.” Id.

       Plaintiff did not respond to the order to correct the deficiency by the November 6, 2020

deadline. Plaintiff’s application remains deficient because he failed to complete the form and failed

to file the required certified trust fund account statement.

                                                 III.

       Accordingly, it is ORDERED that Plaintiff’s application to proceed in forma pauperis,

ECF No. 2, is DENIED.

       It is further ORDERED that the Complaint, ECF No. 1, is DISMISSED WITH

PREJUDICE.

       It is further ORDERED that an appeal from this decision would be frivolous and could not

be taken in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445

(1962). For the same reason, leave to appeal in forma pauperis is DENIED.


Dated: November 25, 2020                                s/Thomas L. Ludington
                                                        THOMAS L. LUDINGTON
                                                        United States District Judge

                                                 -4-
Case 1:20-cv-12636-TLL-KGA ECF No. 5, PageID.30 Filed 11/25/20 Page 5 of 5




                                    PROOF OF SERVICE

               The undersigned certifies that a copy of the foregoing order was
               served upon Steven John Gollnick #258339, CENTRAL
               MICHIGAN CORRECTIONAL FACILITY, 320 N. HUBBARD
               ST. LOUIS, MI 48880 by first class U.S. mail on November 25,
               2020.

                                             s/Kelly Winslow
                                             KELLY WINSLOW, Case Manager




                                                 -5-
